        Case: 19-35183, 06/14/2019, ID: 11331602, DktEntry: 6-1, Page 1 of 2




                    UNITED STATES COURT OF APPEALS                        FILED
                            FOR THE NINTH CIRCUIT                          JUN 14 2019
                                                                       MOLLY C. DWYER, CLERK
                                                                        U.S. COURT OF APPEALS
KENNETH H. MANNING,                              No.   19-35183

                Plaintiff-Appellant,             D.C. No. 3:18-cv-00208-SLG
                                                 District of Alaska,
 v.                                              Anchorage

JAHNA LINDMUTH; et al.,                          ORDER

                Defendants-Appellees.

      A review of the record reflects that this appeal may be frivolous. This court

may dismiss a case at any time, if the court determines the case is frivolous. See

28 U.S.C. § 1915(e)(2).

      Within 35 days after the date of this order, appellant must:

      (1) file a motion to dismiss this appeal, see Fed. R. App. P. 42(b), OR

      (2) file a statement explaining why the appeal is not frivolous and should go

forward.

      If appellant does not respond to this order, the Clerk will dismiss this appeal

for failure to prosecute, without further notice. See 9th Cir. R. 42-1. If appellant

files a motion to dismiss the appeal, the Clerk will dismiss this appeal, pursuant to

Federal Rule of Appellate Procedure 42(b). If appellant submits any response to

this order other than a motion to dismiss the appeal, the court may dismiss this

appeal as frivolous, without further notice.

KWH/MOATT
        Case 3:18-cv-00208-SLG Document 27 Filed 06/14/19 Page 1 of 2
        Case: 19-35183, 06/14/2019, ID: 11331602, DktEntry: 6-1, Page 2 of 2




      The briefing schedule for this appeal remains stayed.

      The Clerk shall serve on appellant: (1) a form motion to voluntarily dismiss

the appeal, and (2) a form statement that the appeal should go forward. Appellant

may use the enclosed forms for any motion to dismiss this appeal or statement that

the appeal should go forward.




                                                FOR THE COURT:

                                                MOLLY C. DWYER
                                                CLERK OF COURT


                                                By: Kendall W. Hannon
                                                Deputy Clerk
                                                Ninth Circuit Rule 27-7




KWH/MOATT                                2                                     19-35183
        Case 3:18-cv-00208-SLG Document 27 Filed 06/14/19 Page 2 of 2
